919 F.2d 141
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth L. SAUNDERS, Plaintiff-Appellant,v.Michael WRIGHT, et al., Defendants-Appellees.
No. 90-3607.
United States Court of Appeals, Sixth Circuit.
Nov. 28, 1990.
ORDER

1
Kenneth L. Saunders seeks review of this court's order denying his motion for leave to proceed without prepayment of fees under Fed.R.App.P. 24(a).


2
In a complaint filed pursuant to 42 U.S.C. Sec. 1983, Saunders alleged that defendants deprived him of his eighth amendment rights by displaying deliberate indifference to his requests for medical attention and treatment.  The district court granted the defendant's motion for summary judgment and, on remand, certified that an appeal would not be taken in good faith.  28 U.S.C. Sec. 1915(a).


3
Saunders's subsequent motion to proceed without prepayment of fees was denied after it was determined that an appeal would be frivolous.  Saunders was advised further that the failure to pay the filing fee within fourteen days after entry of that order would result in dismissal of his appeal for failure to prosecute.


4
Upon review, we conclude that the motion was properly denied.  Moreover, we note that Saunders has failed to pay the requisite fee within the required time.


5
Accordingly, it is ORDERED that the appeal is hereby dismissed.  Rule 8(b), Rules of the Sixth Circuit.